Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 11-13, 15 and 18-19 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) 1 or 8 or  15 recite(s) receive a voice command from a user, wherein the voice command comprises a recipient name and a number; determine that the voice command corresponds to a request to perform a financial transaction; retrieve, in response to the request received, user information that has been account-linked and account linked to a service provider account, wherein the user information includes an authenticating personal identification number, and contact list information, wherein the contact list information is imported from a user social media account; authenticate, based on the authenticating personal identification number, the user associated with the user information;  determine, based on the number in voice command, a monetary amount for the financial transaction;  determine, based on the recipient in the voice command, a contact from the contact list information to which the monetary amount will be transferred for the financial transaction; linking with a service provider account and process the financial transaction to be transferred from the user to the contact. These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of sales activities or behaviors.  Accordingly, the claim recites an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations wireless personal assistant system, non-transitory memory and processor are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): receive, determine, retrieve, authenticate and process information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Electronic recordkeeping (Alice Corp and Ultramercial), Automating mental tasks (Benson, Bancorp and CyberSource), and Receiving or transmitting data over a network.
Step 1: The claims are directed to the statutory categories of a system (apparatus) or a method or non-transitory machine-readable medium. Step 1: Yes.
2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of receive a voice command from a user, wherein the voice command comprises a recipient name and a number; determine that the voice command corresponds to a request to perform a financial transaction; retrieve, in response to the request received, user information that has been account-linked and account linked to a service provider account, wherein the user information includes an authenticating personal identification number, and contact list information, wherein the contact list information is imported from a user social media account; authenticate, based on the authenticating personal identification number, the user associated with the user information;  determine, based on the number in voice command, a monetary amount for the financial transaction;  determine, based on the recipient in the voice command, a contact from the contact list information to which the monetary amount will be transferred for the financial transaction; linking with a service provider account and process the 
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: wireless personal assistant system, non-transitory memory and processor are used to receive, determine, retrieve, linking, authenticate, and process steps. 
The in the steps is recited at a high level of generality, i.e., as a generic processor or generic computing device performing a generic computer function of processing data (wireless personal assistant system, non-transitory memory and processor).  Specification paragraphs 0018 and 0020 supports that any conventional system, processor, wireless personal assistant and memory may be used to implement the claimed abstract idea.
 This processor and computer system element limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an ineligible.
As for dependent claims 4-6 and 21-23, these claims recite limitation that further define the same abstract idea noted in claim 1.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 11-13 and 24-26, these claims recite limitation that further define the same abstract idea noted in claim 8.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 18-19 and 27-29, these claims recite limitation that further define the same abstract idea noted in claim 15.  Therefore, they are considered patent ineligible for the reasons given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15 and 18-19 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US Publication Number: 2016/0012465 A1) in view of Tumminaro et al. (US Publication Number: 2011/0320347).

As per claim 1, Sharp teaches a wireless personal system (paragraph 0868 hand-held personal digital assistant system), comprising: a non-transitory memory storing instructions [0704]; a processor coupled to the non-transitory memory and configured to execute the instructions to cause the  wireless personal assistant system to ([0735] and [0868]): receive a voice command from a user of the wireless personal assistant  system [0767], determine that the voice command corresponds to a request to perform a financial transaction [0767];  determine that the voice command corresponds to a request to perform a financial transaction [0248];  retrieve, in response to the request received, user information associated with a user device that has been account-linked to the wireless personal assistant system, wherein the user information includes an authenticating personal identification number and contact list information ([0299] and [1019]);  authenticate, based on the authenticating personal identification number, the user of the wireless personal assistant system associated with the user information [0613]; determine, based on the voice command, a monetary amount for the financial transaction ([1023] and [1043]); determine, based on the voice command, a contact from the contact list information to which the monetary amount will be transferred for the financial transaction ([1023] and [1043]); and process the financial transaction for the monetary amount to be transferred from the user to the contact ([0734] and [1046]).  
Sharp does not explicitly teach, but Tumminaro et al. teaches: wherein the voice command comprises a recipient name and a number ([0108]-[0119], [0123]-[0126] and [0141]); and account-linked to a service provider account  ([0108]-[0119], [0123]-[0126], [0141] and [0189]), wherein the contact list information is imported from a user social media account 
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the voice command comprises a recipient name and a number; and account-linked to a service provider account, wherein the contact list information is imported from a user social media account associated with the user device; the number in the voice command, the recipient in the voice command features to method of Sharp , because adding the features help prevent fraud ([0186] of Tumminaro et al.).
As per claim 4, Sharp and Tumminaro et al. teach the system of claim 1 described above.  Sharp teaches wherein a failed authentication results in a cancelation of the request [0543].
As per claim 5, Sharp and Tumminaro et al. teach the system of claim 4 described above.  Sharp teaches wherein the failed authentication includes an incorrect personal identification number for a predetermined number of failed attempts to authenticate the user ([0297] and [0543]).
As per claim 6, Sharp and Tumminaro et al. teach the system of claim 1 described above.  Sharp teaches wherein the instructions further cause the wireless personal assistant system to send, to the user device, a notification of a successful transfer of monetary funds from the user to the contact ([1023] and [1043]).
As per claim 8, claim 8 otherwise styled as method claim is equivalent of claim 1.  Please see claim 1 rejection described above.
As per claim 11, claim 11 otherwise styled as method claim is equivalent of claim 4.  Please see claim 4 rejection described above.

As per claim 13, claim 13 otherwise styled as method claim is equivalent of claim 6.  Please see claim 6 rejection described above.
As per claim 15, claim 15 otherwise styled as non-transitory machine-readable medium claim is equivalent of claim 1.  Please see claim 1 rejection described above.
As per claim 18, claim 18 otherwise styled as non-transitory machine-readable medium claim is equivalent of claim 4.  Please see claim 4 rejection described above.
As per claim 19, claim 19 otherwise styled as non-transitory machine-readable medium claim is equivalent of claim 5.  Please see claim 5 rejection described above.
As per claim 21, Sharp and Tumminaro et al. teach the system of claim 1 described above.  Sharp teaches wherein the processing the financial transaction for the monetary amount to be transferred from the user to the contact comprises communicating with a service provider server ([1023] and [1043]).  
As per claim 22, Sharp and Tumminaro et al. teach the system of claim 1 described above.  Sharp teaches wherein the instructions further cause the wireless personal assistant system to send, to the user device, a confirmation message associated with the financial transaction ([0299], [0613], [1019], [1023] and [1043]).  
As per claim 23, Sharp and Tumminaro et al. teach the system of claim 22 described above.  Sharp teaches wherein the confirmation message includes an image of the contact, a financial instrument used for the financial transaction, and the monetary amount for the financial transaction ([0081], [0100]-[0101], [1023] and [1043]).  

As per claim 25, claim 25 otherwise styled as method claim is equivalent of claim 22.  Please see claim 22 rejection described above.
As per claim 26, claim 26 otherwise styled as method claim is equivalent of claim 23.  Please see claim 22 rejection described above.
As per claim 27, claim 27 otherwise styled as non-transitory machine-readable medium claim is equivalent of claim 21.  Please see claim 21 rejection described above.
As per claim 28, claim 28 otherwise styled as non-transitory machine-readable medium claim is equivalent of claim 22.  Please see claim 22 rejection described above.
As per claim 29, claim 29 otherwise styled as non-transitory machine-readable medium claim is equivalent of claim 23.  Please see claim 23 rejection described above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the examiner have amended or canceled the claims, the examiner has updated the 35 U.S.C. 101 rejections based on applicant’s claim amendments.
Applicant’s arguments with respect to the claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697